Citation Nr: 0928176	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected lumbar spine disability for the time period from 
August 2, 1995 to February 20, 2003.

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected lumbar spine disability for the time 
period since February 21, 2003.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1989, and from December 1991 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  For the time period from August 2, 1995 to February 20, 
2003, the Veteran's service-connected lumbar spine disability 
failed to show any limitation of lumbar spine motion, 
characteristic pain on motion, X-ray evidence of degenerative 
joint disease, or diagnosis of intervertebral disc syndrome 
(IVDS).

2.  For the time period from February 21, 2003 and September 
25, 2003, the Veteran's service-connected lumbar spine 
disability failed to show more than slight limitation of 
motion, muscle spasm on extreme forward bending, loss of 
unilateral spine motion in the standing position, X-ray 
evidence of degenerative joint disease, or diagnosis of IVDS.

3.  For the time period since September 26, 2003, the 
Veteran's service-connected lumbar spine disability more 
nearly approximates the criteria for guarding severe enough 
to result in an abnormal spinal contour.


CONCLUSIONS OF LAW

1.  For the time period from August 2, 1995 to February 20, 
2003, the criteria for an initial compensable rating for the 
Veteran's service-connected lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (effective prior to 
September 23, 2002); DC 5293 (effective from September 23, 
2002, to September 25, 2003).

2.  For the time period from February 21, 2003 to September 
25, 2003, the criteria for an initial rating greater than 10 
percent for the Veteran's service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 
4.45, 4.71a, DCs 5292, 5293, 5295 (effective prior to 
September 23, 2002); DC 5293 (effective from September 23, 
2002, to September 25, 2003).

3.  For the time period since September 26, 2003, the 
criteria for an initial rating 20 percent rating, but no 
higher, for the Veteran's service-connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, 
DCs 5292, 5293, 5295 (effective prior to September 23, 2002); 
DC 5293 (effective from September 23, 2002, to September 25, 
2003); DCs 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Veteran filed his original service connection claim in 
August 1995.  This appeal stems from an RO rating decision in 
May 2004 which granted service connection for lumbar strain, 
and assigned an initial noncompensable rating from August 2, 
1995 to February 20, 2003, and a 10 percent rating since 
February 21, 2003.  Notably, the Veteran's diagnosis of 
lumbar spine disability has changed during the appeal period.  
For ease of reference, the Board will refer to the service-
connected disability as a lumbar spine disability.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the Veteran 
filed this claim.  The applicable rating criteria for IVDS 
were amended effective September 23, 2002.  67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g).

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent rating was warranted for slight 
limitation of lumbar spine motion.  A 20 percent rating was 
warranted for moderate limitation of lumbar spine motion.  
The highest rating allowable pursuant to this diagnostic 
code, 40 percent, was warranted for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating was assigned when there was characteristic pain on 
motion.  A 20 percent evaluation required evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, was 
warranted with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003).

The former provisions of DC 5293, in effect before September 
23, 2002, provide criteria for evaluating IVDS.  A 
noncompensable evaluation was assigned for post-operative, 
cured IVDS.  A 10 percent rating required evidence of mild 
IVDS.  A 20 percent evaluation necessitated evidence of 
moderate IVDS with recurring attacks.  A 40 percent rating 
required evidence of IVDS which was severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 60 
percent, necessitated evidence of pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes:

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during 
the past 12 months.

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during 
the past 12 months.

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, DC 5243 (in effect from Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2.

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003) DC 5243 (IVDS) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless IVDS is rated under the Formula 
for Rating IVDS Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury 
or disease:

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
height.

A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, DC 5235-5243 (in effect from Sept. 26, 
2003).

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2). (See also Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  Id. at Note (6).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, supra.

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Time period from August 2, 1995 to February 21, 2003

Applying the above criteria to the facts of this case, the 
Board finds that a compensable rating for the Veteran's 
service-connected lumbar spine disability is not warranted 
for any period of time between August 2, 1995 and February 
21, 2003.  The Board notes that the competent and credible 
evidence, overall, fails to show that the Veteran's service-
connected lumbar spine disability resulted in any limitation 
of lumbar spine motion, characteristic pain on motion, X-ray 
evidence of degenerative joint disease, or diagnosis of IVDS.

For example, on VA Compensation and Pension (C&P) examination 
in November 1995, the Veteran described a history of 
recurrent, mild low back pain precipitated by prolonged heavy 
lifting.  His pain was typically non-radiating, and relieved 
by mild analgesics.  Physical examination demonstrated full, 
painless range of motion of the lumbar spine.  The back had a 
normal lordotic curvature and spasm was not present.  
Straight leg raises were negative to 80 degrees bilaterally.  
Neurologic examination was unremarkable.  X-ray examination 
was negative absent evidence of degenerative joint disease 
(DJD) or degenerative disc disease (DDD).  The examiner 
diagnosed history of lumbar strain, resolved, providing 
highly probative evidence against this claim.

Thereafter, the Veteran's VA clinical records are significant 
only for an April 1996 visitation wherein he reported "low 
back discomfort."  Otherwise, he primarily sought treatment 
for foot pain.  He described himself as "very active" and 
engaging in activities such as riding his bicycle, working 
out a health club, and swimming, providing evidence against 
his own claim.  He had jobs working in a warehouse, and later 
as a loader scanner which did not require any strenuous 
activity.  In April 1997, he reported having no difficulty at 
all with his job.

In a statement received in May 1996, the Veteran described 
frequent muscle spasms of the low back for which he had 
reported to VA clinicians.  He described self-treatment of 
symptoms with hot pads, hot baths "and incapacitation."

On VA C&P examination in October 1997, the Veteran denied 
having any low back pain.  On physical examination, the back 
demonstrated full painless range of motion with straight leg 
raises negative to 80 degrees bilaterally.  There was no 
paravertebral spasm or neurologic deficits.  The examiner 
diagnosed lumbar strain, and found no evidence of "DeLuca" 
factors.

Overall, the November 1995 and October 1997 VA C&P 
examination reports, as well as VA clinical records, provide 
highly probative evidence against this claim, failing to show 
any limitation of lumbar spine motion, characteristic pain on 
motion, X-ray evidence of degenerative joint disease, or 
diagnosis of IVDS.  Thus, a compensable rating under DC's 
5003, 5292, 5293 or 5295 applicable to this time period is 
not warranted.

The Board also finds that, for the time period between August 
2, 1995 and February 21, 2003, the Veteran's lumbar spine 
disability did not warrant a compensable evaluation based on 
functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  The Board is cognizant of the 
Veteran's May 1996, report of self-treatment for "frequent 
muscle spasms" and "incapacitation," but this statement is 
not corroborated by any clinical findings and is contradicted 
by the Veteran's own report of symptomatology to VA examiners 
in November 1995 and October 1997.  Overall, his allegations 
are not consistent with the evidentiary record and are 
outweighed by the medical findings of record.

Importantly, VA C&P examiners in November 1995 and October 
1997 found no evidence of painful motion, or pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  In October 1997, the 
examiner specifically found no evidence of "DeLuca" 
factors.  

Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the 
Board finds that the Veteran's overall lumbar spine 
disability, when considering the lack of objective evidence 
of disability, did not meet or more nearly approximate the 
criteria for a compensable rating under the applicable 
schedular criteria.  VA C&P examination findings, rather than 
supporting the Veteran's claim, provide highly negative 
evidence against this claim. 

Time period from February 21, 2003 September 26, 2003

Applying the above criteria to the facts of this case, the 
Board finds that an initial rating greater than 10 percent 
for the Veteran's service-connected lumbar spine disability 
is not warranted for any period of time between February 21, 
2003 and September 25, 2003.  The Board notes that the 
competent and credible evidence, overall, failed to show that 
the Veteran's service-connected lumbar spine disability 
resulted in more than slight limitation of motion, muscle 
spasm on extreme forward bending, loss of unilateral spine 
motion in the standing position, X-ray evidence of 
degenerative joint disease, or diagnosis of IVDS.

For example, on VA C&P examination on February 21, 2003, the 
Veteran described tenderness and soreness in his lumbosacral 
spine at the lower level of the spine, which was associated 
with stiffness.  He denied radiation of pain into the 
buttocks or legs.  He stated that he did not have this pain 
"very often," that it was not "very severe," and 
approximated 4/10 level of severity when he had the pain.  He 
further denied associated numbness, weakness, or bladder 
control.  

On physical examination, the Veteran's back was straight but 
there was an approximate 50 percent loss of lordosis.  There 
was tenderness with minimal touching, but there was no pain 
with axial loading or spine twisting.  The Veteran had a 
straight leg raising sign on the right at 10 degrees, which 
caused tenderness and pain in the back.  The pain did not 
increase with the straight leg raising sign from 30 degrees 
up to 60 degrees.  There was a negative straight leg raising 
sign on the left, and negative distracted straight leg 
raising sign on both sides.  There was no motor or sensory 
loss in the lower extremities.  The lumbar spine demonstrated 
70 degrees of forward flexion, 30 degrees of lateral rotation 
and 20 degrees of extension.  The Veteran could walk on his 
toes and heels, as well as squat, without difficulty.  An X-
ray examination was interpreted as intrinsically 
unremarkable.  The examiner diagnosed an intermittent chronic 
low back strain.

Additional evidence includes VA clinical records which 
reflected the Veteran's January 2003 complaint of left ankle 
pain which was contributing to mid-low back pain.  The 
clinician provided an assessment of paraspinous muscle 
spasms.  However, no clinical findings were provided.

Overall, the February 2003 VA C&P examination and VA clinical 
records provide highly probative evidence against this claim, 
failing to show that the Veteran's service-connected lumbar 
spine disability resulted in more than slight limitation of 
motion, muscle spasm on extreme forward bending, loss of 
unilateral spine motion in the standing position, X-ray 
evidence of degenerative joint disease, or diagnosis of IVDS.  
As such, a rating greater than 10 percent is not warranted 
under DC's 5003, 5292, 5293 or 5295 which are applicable to 
this time period.

The Board also finds that, for the time period between 
February 21, 2003 and September 26, 2003, the Veteran's 
lumbar spine disability did not warrant a rating greater than 
10 percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  On the 
February 2003 VA C&P examination, the Veteran described his 
most severe pain as 4/40 in severity, and stated that he did 
not have this pain "very often."  The Veteran's forward 
flexion measured 70 degrees which represents an approximate 
20 percent loss of motion.  He also demonstrated an 
approximate 30 percent of loss of extension and no loss of 
lateral rotation.  See 38 C.F.R. § 4.71a, Plate V.  Given the 
limited frequency and duration of symptoms reported by the 
Veteran himself, the Board finds that the Veteran's overall 
loss of lumbar spine motion was no more than slight in degree 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

Time period from September 26, 2003 to the present

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected lumbar spine 
disability meets the criteria for a 20 percent rating, but no 
higher, under the General Rating Formula for Diseases and 
Injuries of the Spine for the entire appeal period since 
September 26, 2003.  The Board notes that the Veteran's 
service-connected lumbar spine disability more nearly 
approximates the criteria for guarding severe enough to 
result in an abnormal spinal contour.

As noted above, the February 2003 VA C&P examination report 
noted an approximate 50 percent loss of lumbar lordosis.  The 
Veteran reported stiffness as one of his primary symptoms.

On VA C&P examination in March 2004, the Veteran described 
daily back pain of 4/10 intensity absent radiating lower 
extremity pain or paresthesias.  His pain was occasionally 
increased with a hard cough or sneeze.  The Veteran did not 
use his back repetitively, had no flare-ups, and had no 
current treatment.  

On physical examination, the Veteran walked with a slight 
limp on the left due to left foot pain and not the back.  
There was no tenderness to palpation or muscle spasm.  There 
was some complaint of pain on midline lumbar percussion.  No 
sensory or motor deficits of the lower extremities were 
identified.  The lumbar spine demonstrated forward flexion to 
95 degrees, extension to 20 degrees, side bending to 20 
degrees bilaterally, right rotation to 20 degrees, and left 
rotation to 30 degrees.  The Veteran complained of pain on 
the terminal degrees.  The examiner diagnosed a lumbar 
strain, and assessed the Veteran's functional impairment as 
slight.

On March 18, 2005, the Veteran underwent a private referral 
consultation due to throbbing and burning pain in the plantar 
aspect of his left foot.  He was also noted to have 
"penetrating lower extremity sciatica."  Physical 
examination was significant for markedly diminished sensation 
to the plantar aspect of the forefoot and all ten digits of 
the left foot as well as absent patellar and tendon reflexes 
on the left lower extremity.  He had reduced range of motion 
of the left ankle joint as a result of an equinus deformity.  
The examiner provided assessments of bilateral gastrosoleal 
equinus, rule out diabetic neuropathy, and rule out lumbar 
radiculopathy with sciatica of the left lower extremity.

In March 2005, an X-ray examination of the lumbar spine 
resulted in an impression of minor curvature of the lumbar 
spine which was probably positional, but otherwise 
unremarkable.  A magnetic resonance imaging (MRI) scan of the 
lumbar spine demonstrated small central bulge and small 
associated posterior peripheral annular tear associated with 
a moderately dessicated L5-S1 disc.

A May 12, 2005 private physical medicine and rehabilitation 
consultation noted the Veteran's history of intermittent low-
grade low back symptoms with the onset of right lateral thigh 
numbness and tingling over the last year.  He denied pain, 
weakness, or left-sided symptoms.  Physical examination 
showed that lumbar spine motion was functionally intact in 
all directions.  There were no limitations of movements, 
however, there was positive provocative pain with left facet 
manipulation and left rotation.  Tenderness was present near 
the sacroiliac (SI) joint upon palpation and into the right 
buttock.  Neurologic examination was significant for 
decreased pinprick proprioception on the anterior lateral 
aspect of the right thigh.  The examiner's impressions 
included chronic low-grade intermittent lumbosacral pain, and 
right lateral parasthesias with differential diagnoses of 
lumbar radiculopathy versus facet disease.

On May 12, 2005, the Veteran underwent an electromyography 
(EMG) evaluation returned abnormal findings, showing evidence 
of mild sensorimotor peripheral neuropathy which appeared to 
have demyelinating and potential axonal components.  Notably, 
abnormal findings were present in the left upper extremity.  
The post-EMG evaluation indicated that the Veteran's 
electrophysiologic test results, in conjunction with the 
Veteran's history and examination findings, were consistent 
with peripheral polyneuropathy.  The Veteran's clinical 
history of regular alcohol use was deemed a potential 
etiology.

On May 23, 2005, the Veteran presented for private physical 
therapy due to lumbar spine pain.  He reported a history of 
gradually progressing back pain since 1987 which had 
increased approximately 6 months previous.  He described a 
constant aching pain, located in the low back only, which 
increased with extension and standing for prolonged periods 
of time.  He denied symptoms in the lower extremities, but 
did notice a decrease in left lower extremity strength.  
Physical examination was significant for a decreased lordotic 
curve in the lumbar spine and decreased kyphotic curve in the 
thoracic spine.  There were familiar symptoms at end range 
motions in all planes.  Tenderness to palpation (TTP) was 
present on the spinous processes of L3-L5 and the 
corresponding transverse process as well as an increase in 
familiar symptoms with right rotation at L4-L5.  There a 
decrease in right lower extremity strength when compared to 
the left, and the physical therapist provided an assessment 
of possible right-sided nerve root compression.

The Veteran subsequently underwent a series of bilateral 
intra-articular facet joint injections based upon diagnoses 
of degenerative disc disease, spondylosis without myelopathy, 
and low back pain.  In September 2005, the Veteran underwent 
a bilateral transforaminal epidural steroid injection based 
upon diagnoses of degenerative disc disease and sciatica.

In July 2005, a private physical therapist provided 
assessments of lumbosacral (LS) pain related to degenerative 
joint disease of the lower level facets, disc bulging with 
chronic reinervation at L5/S1 by EMG, and mild right thigh 
tingling: facet versus radicular (radic).

In January 2006, the Veteran underwent additional VA C&P 
examination based upon review of the claims folder.  Notably, 
the C&P examiner (a Board-Certified Orthopedist) reviewed the 
Veteran's X-ray, MRI and EMG results.  With respect to the 
EMG, the examiner stated that the results showed mild 
peripheral neuropathy, and no sciatica or lumbar 
radiculopathy.  The Veteran described constant low back pain 
which averaged 4/10 discomfort.  He had numbness in the 
lateral right thigh, but no pain on the left and no symptoms 
in the left lower extremity.  He had been treated with a TENS 
unit.  Prior steroid shots in the back had provided no 
relief.  The Veteran denied flare-ups of disability.  He 
reported limitations of being unable to stand for prolonged 
periods of time, being able to run, or digging holes for 
trees.

On examination, the Veteran's lumbar spine demonstrated 
tenderness to palpation of the right paralumbar muscles, no 
muscle spasm, level pelvis, and some complaint of pain to 
percussion of the midline lumbar spine.  The lumbar spine 
demonstrated flexion to 82 degrees, extension to 18 degrees, 
side bending to 25 degrees bilaterally, rotation to 30 
degrees on the right and rotation to 45 degrees on the left.  
The Veteran complained of pain in the terminal degrees, but 
there was no change of motion with flexion.  The examiner 
diagnosed lumbosacral strain with functional impairment 
between slight and moderate in degree.  There was no 
weakness, fatigability or incoordination.  The examiner found 
no degenerative joint disease of the lower back, or sciatica 
based upon objective testing.  There were also no 
incapacitating episodes in the past 12 months.

Overall, the Board is of the opinion that the evidentiary 
record reasonably establishes that the Veteran manifests an 
abnormal spinal contour, loss of lordosis and thoracic 
kyphosis, which is attributable to the effects of the 
service-connected thoracolumbar spine disability.  The 
February 2003 VA C&P examination noted an approximate 50 
percent loss of lumbar lordosis, a March 2005 X-ray 
examination noted minor curvature of the lumbar spine (though 
possibly explained as positional in nature), and a physical 
therapist in May 2005 noted decreased lordotic curve in the 
lumbar spine and decreased kyphotic curve in the thoracic 
spine.  The etiology of this spinal contour abnormality is 
not clearly identified.  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that a 20 percent rating based upon abnormal spinal 
contour is warranted since September 26, 2003, the date that 
this criterion under the General Rating Formula for Diseases 
and Injuries of the Spine became effective.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).

However, the Board finds that the Veteran's service-connected 
lumbar spine disability does not meet the criteria for a 
rating greater than 40 percent under any of the applicable 
diagnostic criteria for any time during the appeal period.  
The Board notes that the Veteran's service-connected lumbar 
spine disability is not shown to result in severe limitation 
of lumbar spine motion, the characteristics of severe lumbar 
strain, ankylosis, forward flexion of the thoracolumbar spine 
of 30 degrees or less, severe recurring attacks of IVDS with 
intermittent relief, incapacitating episodes of IVDS having a 
total duration of at least 4 weeks during any 12 month 
period, or chronic neurologic manifestations of IVDS.

With respect to range of motion, the March 2004 C&P 
examination measured forward flexion of the lumbar spine to 
95 degrees with a total combined range of motion of 205 
degrees.  The January 2006 VA C&P examination measured 
forward flexion to 82 degrees with a total combined range of 
motion of 225 degrees.  Otherwise, the associated clinical 
records describe pain at the end ranges of motion, but actual 
measurements of motion loss are not provided.  However, a May 
2005 physical therapy consultation did note that the 
Veteran's lumbar spine motion was functionally intact in all 
directions with no limitations of movements.  

Overall, the clinical findings demonstrate that the Veteran 
range of motion loss is no more than slight in degree.  
Clearly, there is no evidence of ankylosis or forward flexion 
limited to 30 degrees or less.  As such, a higher rating 
under DC 5292, in effect before September 26, 2003, or the 
current criteria of General Rating Formula for Diseases and 
Injuries of the Spine have not been met or more nearly 
approximated.

With respect to lumbosacral strain, the Veteran simply does 
not manifest the characteristics of a severe lumbosacral 
strain.  In this respect, the above-mentioned VA C&P 
examination reports, as well as private examination reports, 
do not demonstrate listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As such, a higher rating 
under DC 5295, in effect before September 26, 2003, have not 
been met or more nearly approximated.

The Board also finds that the Veteran's lumbar spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  In this 
case, the Veteran describes constant low back pain of 4/10 
severity during this time period.  He denies flare-ups of 
disability.  As held above, the Board has found sufficient 
evidence of record that the Veteran's complaints contribute 
to a slightly abnormal spinal contour.

However, as held above, the Veteran's manifests a loss of 
lumbar spine motion which is slight.  The March 2004 VA C&P 
examiner described the Veteran's functional impairment as 
slight while the January 2006 VA C&P examiner described 
functional impairment between slight and moderate in degree.  
Furthermore, the May 2005 physical therapist described the 
Veteran's lumbar spine motion as functionally intact in all 
directions with no limitations of movements.

It is important for the Veteran to understand that these 
problems are the basis for his 20 percent evaluation awarded 
by the Board.  Even with consideration of 38 C.F.R. §§ 4.40 
and 4.45, the Board finds that the Veteran's overall lumbar 
spine disability, when considering the extent, frequency and 
duration of his symptoms, does not meet or more nearly 
approximate the criteria for the next higher 40 percent 
rating under the applicable schedular criteria. 

With respect to IVDS, the Veteran has described constant pain 
of a 4/10 severity.  The Veteran denies flare-ups of 
disability.  In January 2006, he reported working full-time 
employment.  Clearly, there are no instances of 
incapacitating episodes of IVDS that have required bed rest 
prescribed by a physician and treatment by a physician.  
Overall, the criteria for a higher rating for IVDS under 
either version of DC 5293 or DC 5243 have not been met or 
more nearly approximated.

With respect to alternatively rating the chronic orthopedic 
and neurologic manifestations of IVDS under DC 5293 in effect 
since September 23, 2002 (and redesignated as DC 5243 since 
September 26, 2003), the Board notes that the Veteran is not 
service-connected for any chronic neurologic deficit of IVDS.  
The Veteran does have some abnormal neurologic deficits in 
both lower extremities as well as the left upper extremity by 
EMG examination.  The Veteran's private clinician who 
reviewed those results diagnosed peripheral polyneuropathy of 
an origin other than the lumbar spine.  The January 2006 VA 
C&P examiner, who reviewed those results and conducted a 
physical examination, found no objective evidence of a 
chronic neurologic manifestation of IVDS.

The Board is cognizant that a July 2005 a private physical 
therapist provided assessments of disc bulging with chronic 
reinervation at L5/S1 by EMG and mild right thigh tingling: 
facet versus radicular.  However, the basis for this 
determination is not explained and it is not apparent the 
information reviewed by this physical therapist.  For 
instance, this physical therapist also diagnosed degenerative 
joint disease of the lower level facets, but at no time has 
degenerative joint disease of the lumbar spine been shown by 
X-ray examination, undermining the opinion.   

Additionally, the Veteran's private treating physicians have 
considered differential diagnoses of sciatica and lumbar 
radiculopathy, but have not clearly arrived at this 
diagnosis.  In short, no clear explanation of a chronic 
neurologic manifestation of IVDS has been provided.

Overall, the Board places greater probative weight to the 
diagnostic opinions of the January 2006 VA C&P examiner and 
the private physician who found no chronic neurologic 
manifestation of IVDS.  In particular, these physicians 
analyzed the EMG results in conjunction with physical 
examination of the Veteran.  These impressions greatly 
outweigh the equivocal impressions of the Veteran's other 
physicians.  Additionally, the probative value of the July 
2005 private physical therapist impressions are greatly 
diminished by a lack of rationale supporting the diagnoses, 
and inaccurate diagnosis of facet arthritis which is not 
supported by the record.  

As such, the Board finds no basis for alternatively 
evaluating this claim by separately evaluating the chronic 
orthopedic and neurologic manifestations of IVDS.

Based on the above, the Veteran's service-connected 
thoracolumbar spine disability meets the criteria for a 20 
percent rating since September 26, 2003.  However, the 
preponderance of the evidence is against a rating greater 
than 20 percent under applicable evaluation criteria for any 
time during the appeal period.

In so holding, the Board has considered the Veteran's report 
of low back pain with functional limitations.  As reflected 
above, his complaints were directly evaluated for each time 
period in question.  To the extent he argues for higher 
ratings still, his descriptions of periods of incapacitation 
and functional limitations are greatly outweighed by the 
medical findings of record concerning the overall degree of 
the Veteran's disability.  There is no further doubt of 
material fact to be resolved in the Veteran's favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran's 
service-connected lumbar spine disability are addressed by 
criteria found in the rating schedule.  In this case, the 
Veteran has the benefit of multiple DC criteria to evaluate 
various aspects of his disability.  The Veteran experiences 
pain with some limitation of motion which is addressed in his 
schedular ratings.  There are no unusual aspects of 
disability not contemplated by the applicable criteria, and 
higher ratings are available under the multiple diagnostic 
codes.  In the Board's opinion, the schedular ratings 
assigned adequately address all aspects of his disability.

Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Board finds that the Veteran has challenged the 
initial evaluation assigned following a grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, an RO letter dated March 2006 advised the 
Veteran that his disability rating was based upon a schedule 
for evaluating disabilities published as title 38 Code of 
Federal Regulations, Part 4.  The Veteran was advised that 
evidence considered in assigning his disability rating 
included the nature and symptoms of the condition; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms on employment and daily life.  He was 
further advised that examples of evidence that may be capable 
of substantiating his claim included information about on- 
going treatment records, including VA or other Federal 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affected his 
ability to work; statements discussing his disability 
symptoms from people who have witnessed how they affected 
him; and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The RO sent an additional letter in June 2008 which provided 
the Veteran the current criteria for evaluating lumbar spine 
disabilities and IVDS.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (discussing notice requirements applicable to 
increased rating claims).

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice was not required 
per Dingess or Vazquez.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any timing 
deficiencies were cured with readjudication of the claim in 
the December 2008 supplemental statement of the case.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the Veteran's STRs 
and his treatment records from VA and private physicians.  
The Veteran has been fully employed, and there is no 
indication that a disability claim has ever been filed with 
the Social Security Administration.  There are no outstanding 
requests for VA to obtain any private medical records which 
the Veteran has both identified and authorized VA to obtain 
on his behalf.  See 38 C.F.R. § 3.159(c)(1).

The Board further finds that the evidence of record is 
sufficient to decide this claim, and that additional VA 
examination or medical opinion is not necessary to decide the 
claim.  Since the last VA examination conducted in 2008, 
there is no lay or medical evidence suggesting an increased 
severity of symptoms to the extent that higher ratings may 
still be possible.  Thus, there is no duty to provide further 
medical examination for this claim.  See VAOPGCPREC 11- 95 
(Apr. 7, 1995).

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board finds that 
all evidence necessary to decide this claim has been 
obtained, and that no reasonable possibility exists that any 
further assistance would be capable of further substantiating 
the claim.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

For the time period from August 2, 1995 to February 20, 2003, 
the claim for an initial compensable rating for the Veteran's 
service-connected lumbar spine disability is denied.

For the time period from February 21, 2003 to September 25, 
2003, the claim for an initial rating greater than 10 percent 
for the Veteran's service-connected lumbar spine disability 
is denied.

For the time period since September 26, 2003, the claim for a 
20 percent for the Veteran's service-connected lumbar spine 
disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


